DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Based on the apparent definition of the functional surface as a housing portion having an additional functional element, the functional surfaces now encompassed by claims 7 and 23 represent new matter as they do not appear to have additional functional elements. Thus applicant does not have support for these surfaces.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has now been amended and the amendment creates an assortment of clarity issues. First, the claim has been amended to add “a plurality of functional surfaces” on line 2. Later on line 3, the claim has been amended to recite the housing having “at least a first functional surface” and then later in the claim recites “a second functional surface”. Based on how these recitations are written it is unclear whether the at least first functional surface and the second functional surface are part of the plurality of functional surfaces or a completely separate group. In addition, the recitation of “at least a first functional surface” is confusing on its own. Is applicant implying there are more than one “first functional surface” and are these “first functional surfaces” part of the plurality of functional surfaces? Where is the support for this plurality of first functional surfaces?
The claim has later been amended to seemingly define that a functional surface as a housing portion having at least one additional functional element providing a function apart from housing the actuator. Based on the location and wording of this recitation, it is not certain whether Applicant intended to apply this to the previously recited functional surfaces or only to potential new ones. It is further unclear because the previously recited functional surfaces seemingly disclose what would appear to be functional elements (i.e. an access or a handwheel), therefore, would the additional functional elements be in addition to these elements or not?
Claim 3 recites “at least one functional surface” which is unclear as we are not certain if this is part of the plurality of functional surfaces or not.
Claim 23 recites “functional surface” and it is unclear whether this is part of the plurality of functional surfaces or not.

	The rejections which follow are the Examiner’s best attempt at interpreting the claims. In light the significant amount of 112 issues and lack of clarity in the claims the rejections may not be applicable after corrections are made.
Claim Interpretation
	Despite Applicant attempting to clarify the claim, unfortunately the claims still have a lot of issues regarding the functional surfaces and the additional functional elements. As best understood, a functional surface would extend to any surface which includes any feature such as a hole, access, bolt, surface feature, structural element such as a handwheel, mounting feature, etc. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 21-23 is/are, as best understood, rejected under 35 U.S.C. 102a1 as being anticipated by Cordray et al. (USP 8342478).
Regarding claim 1, Cordray et al. discloses an actuator comprising: an actuator housing (100) with a plurality of functional surfaces (as best understood, any surface which has a bolt hole, mounting feature, greppable feature, etc. could read on this), in which an actuator motor (210) is arranged, wherein the actuator housing has at least one stage with at least a first functional surface (see annotated figure, housing portion extending transversely to the motor access), on which at least one access (access is formed via the opening for the handwheel shaft which penetrates the housing) to the actuator housing is formed; and a handwheel (160) arranged eccentrically on a second functional surface of the actuator housing (seen in figures it is on a functional surface); and, wherein a functional surface is a housing portion with at least one additional functional element providing a function apart from housing the actuator (as described above, these functional surfaces could have something as simple as a fastener, mounting feature, greppable feature and be considered a functional element) wherein the handwheel has a diameter which is less than or equal to a maximum measurable distance between two opposite outer sides of the actuator housing (as clearly evident in fig.1, the handwheel 160 would have a diameter less than a distance, for example, between the top and bottom or left and right sides of the housing), between which a center of rotation of the handwheel is arranged (seen in fig.1; the center of rotation of handwheel is eccentrically arranged between (i.e. at any location in the space separating two points) the two opposite outer sides of the housing, annotated figure below showcases an example, note that one could also consider other sides of the housing); and wherein the handwheel protrudes over one of the outer sides of the actuator housing (seen in fig.1).

    PNG
    media_image1.png
    624
    538
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    528
    507
    media_image2.png
    Greyscale

Regarding claim 2, Cordray discloses the actuator according to claim 1, wherein the actuator housing comprises: at least two housing parts (housing of motor 210, seen in fig.2, can be one part and the portion of the housing protruding downwardly and having the handwheel and output shaft can be another part seen in fig.1), which are arranged transversely offset to one another as related to an axis of rotation of the actuator motor, to form the at least one stage (as seen in fig.2, they would be arranged transversely with respect to the axis of rotation of the motor shaft).  
Regarding claim 3, Cordray discloses the actuator according to claim 2, further comprising: at least one functional surface (there are many functional surfaces as evident in the figures that could read on this) aligned transversely, at a right angle, as related to a direction of the offset. 
Regarding claim 7, Cordray discloses the actuator according to claim 1, wherein at least one of the plurality of functional surface (see fig.2, any surface having mounting features or fasteners between the upper and lower side can read on this) is formed between an upper side and a lower side of the actuator housing.  
Regarding claim 8, Cordray discloses the actuator according to claim 1, wherein at least one of the plurality of functional surface (fig.2, surface through which electrical connection 361 is inserted reads on this surface) is formed on a side of the actuator housing which is facing away from an upper side or a lower side of the actuator housing, the functional surface having at least one feedthrough for an electrical connection (seen in fig.2, the feedthrough is for connection 361). 
Regarding claim 21 Cordray discloses the actuator according to claim 1, wherein at least one of the plurality of functional surface is formed on a side of the actuator housing which faces away from a side from which an actuator output shaft exits (any surface of the housing 100, for example, 310 has bolts, that faces away from the side with the output shaft 340 reads on this).  
Regarding claim 22, Cordray discloses the actuator according to claim 1, wherein at least one of the plurality of functional surface is formed on a side of the actuator housing which faces away from a side that is arranged in an axial extension of the actuator output shaft, the functional surface including at least one display, at least one end stop screw, or at least one operating element (surface what has controls 350 reads on this, seen in fig.1).  
Regarding claim 23, Cordray discloses the actuator according to claim 1, wherein a functional surface is formed on a side of the actuator housing in an axial extension of the actuator motor (seen in fig.2, any surface which is formed on a side in an axial extension of the motor).  
Claim(s) 1, is/are, as best understood, rejected under 35 U.S.C. 102a(1) as being anticipated by Raymond Jr. et al. (USP 6003837).
Regarding claim 1, Raymond Jr. et al. discloses an actuator (100) with an actuator housing (110) with a plurality of functional surfaces (seen in figures, any surface with features such as fasteners, mounting features, recesses, etc), in which an actuator motor (M) is arranged, the actuator housing has at least one stage (112) with at least a first functional surface (surface with access 231) on which at least one access to the actuator housing is formed (hole for 231); and a handwheel (125) which is arranged eccentrically on a second functional surface of the actuator housing (seen in fig.5, the handwheel is eccentrically arranged in a vertical direction or rather the direction of the surface through which the handwheel shaft penetrates) and wherein a functional surface is a housing portion with at least one additional functional element providing a function apart from housing the actuator (as described above, these functional surfaces could have something as simple as a fastener, mounting feature, greppable feature and be considered a functional element), wherein the handwheel has a diameter which is less than or equal to a maximum measurable distance between two opposite outer sides of the actuator housing, between which a center of rotation of the handwheel is arranged; and wherein the handwheel protrudes over one of the outer sides of the actuator housing (as seen in annotated figure, raymond reads on this given the BRI of the claim).

    PNG
    media_image3.png
    368
    563
    media_image3.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Cordray et al. (USP 8342478) in view of Sturm et al. (USP 10306792).
Regarding claim 9, Cordray discloses the use of wireless transmission of signals via any known communication device (660, fig.17). 
Cordray however fails to disclose any particular details of the mounting of the Bluetooth device such as the details claimed.
Sturm et al. teaches the use of an actuator housing with at least one communication hole (hole for SM) as a passage for Bluetooth signals, and is closed with a viewing window, and wherein an LED is arranged in the actuator housing, the LED signal of which can be perceived through the viewing window (led mentioned therein).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator housing in Cordray to include a communication hole for Bluetooth device along with a viewing window, as taught by Sturm et al. in order to provide the predictable result of facilitating the transmission of Bluetooth or wireless signals from the controller to another device.
The combination fails to explicitly disclose the particular size of the communication hole.
The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) In this case, the size of the hole is merely a relative dimension which would not perform any differently and thus it would have been obvious to modify the hole in Sturm et al. to be a maximum diameter of 30 mm. Absent persuasive evidence of an unexpected result the sizing of the communication hole is merely of a design choice. 	
Regarding claim 10, Sturm discloses the actuator according to claim 9, wherein a Bluetooth module is provided in the actuator housing, behind the viewing window (SM is a window).  
Regarding claim 11, Sturm discloses the actuator according to claim 10, wherein the Bluetooth module is arranged in a central spot of a projection of the communication hole onto a circuit board with the Bluetooth module (see figures).
Regarding claim 12, Sturm discloses the actuator according to claim I1, wherein the LED (status led transferred to the wave guide and thus is outside at central spot) is arranged outside the central spot of the projection.  
Regarding claim 13, Sturm discloses the actuator according to claim 9, wherein the viewing window consists of a diffuse material (in order to be able to see the light the window would be diffuse).
Regarding claim 14, the combination discloses the actuator according to claim 9, wherein the Bluetooth module is arranged on a circuit board in SMD technology (as best understood, this is evident in the figures; both references disclose/suggest this and in addition, it is old and well known to use SMD technology for mounting of peripherals such as a Bluetooth module ).  
Regarding claim 15, Sturm discloses the actuator according claim 9, wherein a distance between the Bluetooth module and the communication hole is less than an axial length of the communication hole (as best understood, seen in figures).
Regarding claim 16, Cordray in view of Sturm discloses the actuator according to claim 9, wherein the actuator a control unit (150 in cordray), configured for reading out and for processing status messages of the actuator, wherein the LED can be actuated with the control unit to output status information (as best understood the control unit would output led light status messages).  
Claims 17-20 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Raymond Jr. et al. (USP 6003837) in view of Rosan (USP 2782827).
Regarding claim 17, Raymond Jr. discloses the actuator according to claim 1, with an actuator housing having at least one adjustable end stop screw (172) as an end stop for an actuating movement of the actuator.
Raymond fails to disclose the use of a lock bushing.  
Rosan teaches the concept of providing a fastener with a lock bushing (11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the stop screw in Raymond Jr. to make use of a lock bushing as taught by Rosan in order to provide the predictable result of providing a more secure connection of the fastener to the housing and an alternative to using bolted connection.
Regarding claims 18-20 Raymond in view of Rosan disclose the actuator according to claim 17, wherein the lock bushing is arranged in its locking position between an outer circumference of a screw head of the end stop screw and an inner circumferential wall of a screw hole of the actuator housing, into which the end stop screw is screwed, preferably with pressing, the actuator according to claim 17, wherein the lock bushing is a tolerance ring and/or a tolerance bushing, particularly of a shaft-hub connection, the actuator of claim 17, wherein the screw lock is a tolerance ring and/or a tolerance bushing (the lock bushing reads on a tolerance bushing which is disposed between a wall and the head of the fastener).
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
Regarding Applicants arguments in regards to Cordray, it appears that Applicant is misconstruing Cordray in an interpretation that is not consistent with the one made in the office action. It is first important to note that the breadth of the claim simply requires that the handwheel be eccentrically arranged on the surface such that the center of the handwheel is arranged between outer sides of the housing. It appears that Applicant is defining the outer sides of the housing differently than the Examiner. Firstly, the outer sides could represent any of the outer sides of the housing in the prior art since the claim does not qualify this. Referring to claim 1, one could use top and bottom outer surfaces or left and right outer surfaces. The annotated figure showcases how the housing outer sides extend outside the center of the handwheel. Afterall the handwheel is mounted within a portion of the housing and thus it would naturally have the center within outer ranges of said portion.
Regarding Applicants arguments in regards to Raymond, Applicant argues that the interpretation made in Raymond regarding the outer sides do not represent functional surfaces. However, it is important to note that when the claim requires outer sides of the housing, there is absolutely no requirement that these outer sides be functional surfaces. In addition, even if the claim qualified these outer sides to be functional surfaces, Raymond reads on it as the outer sides labeled are functional surfaces which have both the access 231 and shaft 102a or connection 107.
Applicant further argues that the hole for 231 can not be considered an access. Given the claims broadest and most reasonable interpretation, an access could simply be considered a cavity or hole which provides access to an interior of the housing. The hole for 231 as clearly seen in fig.5, is a hole which has the cap 231 thereon. If one removes the cap, one could access the housing and thus the hole reasonable reads an access.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656